FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
In Applicant’s Responses dated 12/16/2020, Applicant amended claims 47, 48, 53 and 55, cancelled claims 37, 38 and 40-45, and argued against all objections and rejections previously set forth in the Office Action dated 09/16/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47-49 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. US 2009/0244023 A1, published 10/1/2009, hereinafter “Kim” in view of Oliver Haslam “CallBar Brings Non-Intrusive Incoming Call Screen Replacement To iPhone”, published 07/19/2011, hereinafter “Haslam” in view of Lyle at al. US 2009/0075631 A1, published 03/19/2009, hereinafter “Lyle”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.


Independent claim 47:
Kim discloses a mobile device for controlling a menu, the mobile device comprising: 
a touch screen ([0013]); and 
a controller operatively coupled to the touch screen and ([0046]) configured to: 
control the touch screen to display a first home screen representing a plurality of icons comprising a first icon, wherein the first icon is an icon related to a communication application (Fig. 10a, dial icon), 
control the touch screen to receive a first press action touch input on the first icon, in response to receiving the first press action touch input, control the touch screen to display a second home screen representing a first function item associated with the communication application (Fig. 10d, 
control the touch screen to receive a second touch input on the first icon, in response to receiving the second touch input, control the touch screen to display a third home screen representing a second function item, wherein the second function item comprises information related to an incoming call/communication signal (Fig. 10d, [0143] [0165] – most recent communication sequence list includes recent, dial and missed calls), control the touch screen to receive a third press action touch input on the information related to the first incoming call comprised in the second function item, and in response to receiving the third press action touch input, control the touch screen to display information corresponding to the first incoming call/communication signal ([0163], note each menu item can correspond to the most recent communication sequence list, such that one can represent recent incoming calls, outgoing calls, and missed calls).  
While one skilled in the art would appreciate Kim teaches receiving a first incoming call from outside (Note the device is a mobile device for receiving and placing calls), after the first incoming call is terminated ([0143] the system monitors missed calls), Kim does not explicitly teach receiving a first communication signal from outside while displaying the first function item associated with the communication application, in response to receiving the first communication signal, perform a function corresponding to 
Haslam discloses an incoming call notification system.  Haslam teaches receiving a first communication signal from outside (receiving an incoming call) while displaying the first function item associated with the communication application (notification is displayed at the top of the screen, with current screen still viewable), in response to receiving the first communication signal, perform a function corresponding to the first communication signal with continually displaying the first function item associated with the communication application (selecting the decline button) (pages 1-2). 
 It would have been obvious to one skilled in the art at the time the invention was made to have combined the call display notification of Haslam with the system of Kim to notify a user of an incoming communication without interrupting what the user is currently doing.
While one skilled in the art may reasonably infer Kim in view of Haslam teaches the second function item comprises information related to the first communication signal, this feature is not explicitly taught by Kim in view of Haslam. 
Lyle discloses a system for receiving calls and updating a call list to include missed calls.  Lyle teaches receive a first incoming call from outside (Fig. 3, telecommunications device receives incoming call), after the first 
It would have been obvious to one skilled in the art at the time the invention was made to have combined the updated call list of Lyle with the system of Kim in view of Haslam to provide up to date and real time information for improved display and interaction with functions associated with an icon.  

Claim 48:
Kim in view of Haslam and Lyle teaches wherein the information corresponding to the first communication signal comprises information related to at least one of a caller or a caller number of the first communication signal (Lyle, [0030]).
  
Claim 49:
Kim in view of Haslam and Lyle teaches wherein the first function item and the second function item are displayed adjacent to the first icon (Fig. 10d).  



Claim 52:
Kim in view of Haslam and Lyle teaches wherein the first function item comprises at least one of a function item for displaying a recent call list, a function item for displaying a most frequent call list, a function item for displaying contacts, or a function item for displaying a call-related help ([0143]).
  
Claims 50, 55 and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Haslam and Lyle in view of Brian Burgess “Beginner: Group Similar Apps Using Folders on Your iOS 4 iPhone or iPod Touch”, 09/27/2010, hereinafter “Burgess”.

Claim 50:
Kim in view of Haslam and Lyle teaches displaying a first and second function items while display positions of the plurality of icons are maintained to be not changed (Fig. 10d).  Kim in view of Haslam and Lyle does not teach wherein the first function item and the second function item are displayed over at least one icon except the first icon among the plurality of icons.
Burgess discloses a method of selecting and displaying icons on a screen.  Burgess teaches wherein the first function item and the second 
I would have been obvious to one skilled in the art at the time the invention was made to have substituted the method of Kim as modified by Haslam and Lyle with the displaying of function items as disclosed by Burgess since one of ordinary skill could have pursued the known options of displaying active icons over unselected icons with reasonable expectation of success.  

Claim 55:
Kim in view of Haslam and Lyle teaches changing the status of the first icon when selected and displaying the first function item associated with the communication application (Fig. 10d).  Kim in view of Haslam and Lyle does not teach when the first press action touch input on the first icon is received, control the touch screen to change a display status of remaining icons except the first icon among the plurality of icons. 
Burgess discloses a method of selecting and displaying icons on a screen.  Burgess teaches when a first touch input on the first icon is received, control the touch screen to change a display status of remaining icons except the first icon among the plurality of icons (Burgess, page 4).  
I would have been obvious to one skilled in the art at the time the invention was made to have substituted the method of Kim as modified by 
 
Claim 56:
Kim in view of Haslam and Lyle teaches changing the status of the selected icon.  Kim in view of Haslam and Lyle does not teach wherein the controller is further configured to control the touch screen to set an opacity the remaining icons to be lower than an opacity of the first icon, so as to change the display status of the remaining icons.   
Burgess discloses a method of selecting and displaying icons on a screen.  Burgess teaches controlling the touch screen to set an opacity the remaining icons to be lower than an opacity of the first icon, so as to change the display status of the remaining icons (Burgess, page 4).  
I would have been obvious to one skilled in the art at the time the invention was made to have substituted the method of Kim as modified by Haslam and Lyle with the displaying of function items as disclosed by Burgess since one of ordinary skill could have pursued the known options of displaying active icons over unselected icons with reasonable expectation of success.  

Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Haslam in view of Lyle in view of Gil et al. US 2013/0019182 A1, published 01/17/2013, hereinafter “Gil”.

Claim 51:
Kim in view of Haslam and Lyle teaches displaying the first and second function items.  Kim in view of Haslam and Lyle does not teach wherein the first function item and the second function item are displayed in a specific direction according to a display position of the first icon in the home screen.  
Gil discloses a method of displaying a contextual menu.  Gil teaches display the plurality of function items in a specific direction according to a position of the first icon in the home screen ([0035]).
It would have been obvious to one skilled in the art at the time the invention was made to have combined the positioning of Gil with the method of Kim as modified by Haslam and Lyle to position the function items in an ideal location to readily identify the connection between selected icon and actions that correspond to the selected icon thereby providing rich user interaction with the graphical user interface environment.

Claim 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Haslam in view of Lyle in view of Michael M. Lee US 2008/0310305 A1, published 12/18/2008, hereinafter “Lee”.

Claim 53:
Kim in view of Haslam and Lyle teaches receiving a communication signal.  Kim in view of Haslam and Lyle does not teach in response to a second communication signal is received while the first function item or the second function item is displayed, control the touch screen to stop displaying the first function item or the second function item.  
Lee discloses a method of an interruption control.  Lee teaches in response to an communication signal being received while the first function item or the second function item is displayed, control the touch screen to stop displaying the first function item or the second function item (Fig. 6, [0064] [0068]).  
It would have been obvious to one skilled in the art at the time the invention was made to have combined the interruption control of Lee with the method of Kim as modified by Haslam and Lyle to identify when to appropriately interrupt a current activity to present an incoming call.


Response to Arguments
Applicant’s arguments with respect to claim(s) 47 has been considered but are moot because the new ground of rejection does not rely on the combination of references being applied in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175